Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 1 of 13

 

of
} U

fa UM fa
ieee te e WwYOM! v3
DSi 7

UNITED STATES DISTRICT. COURT

NSC ie

DISTRICT OF WYOMING *'s: HEYENNE

 

UNITED STATES OF AMERICA,

Plaintiff,
CRIMINAL COMPLAINT

v.
DERIK LEE DAHL,

Defendant. Case Number: “2. 0-/A 3-0 5-S

I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.

From on or about September 24, 2019, through and including the date of this complaint, in
the District of Wyoming, the Defendant, DERIK LEE DAHL, did knowingly, willfully, and
unlawfully travel in interstate commerce from Sweetwater County, in the District of Wyoming,
with intent to avoid prosecution under the laws of the State of Wyoming for
the crimes of felony offenses related to interference with custody.

In violation of 18 U.S.C. § 1073.

I further state that I am a Deputy with the United States Marshal Service and that this
complaint is based on the following facts:
(See attached Sworn Statement)

Continued on the attached sheet and made a part hereof.

 

Signatiire of Complainant

ROSS MUESKE

Sworn to before me and subscribed in my presence,

January 27, 2020 at Cheyenne, Wyoming
Date City an

HON. KELLY H. RANKIN

Chief United States Magistrate Judge
Name & Title of Judicial Officer

  

 

Signature of Jugicial Officer

   
Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 2 of 13

SWORN STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT
DEPUTY ROSS MUESKE
U.S. v. DERIK LEE DAHL

I, Ross Mueske, being duly sworn, do hereby depose:

1. I am a Deputy United States Marshal. I have been employed with the U.S.
Marshals Service since March, 1999, and have promoted to and maintain the position of
Criminal Investigator. I hold a Bachelor's Degree in Sociology with a Criminal Justice
Emphasis from the University of Northern Colorado.

2. One component of my duties as a Deputy U.S. Marshal is the investigation of
fugitive cases for both federal and state agencies.

3. This affidavit is made in support ofa criminal complaint against, and an arrest
warrant for Derik Lee DAHL for violation of 18 U.S.C. § 1073, Unlawful Flight to Avoid
Prosecution.

4. In Green River, WY, DAHL faces three charges of Wyo. Stat. Ann.
§6-2-204(a)(ii), INTERFERENCE WITH CUSTODY.

5. On or about September 24, 2019, DAHL failed to return his three young sons
to their rightful and full legal custodian, their birth mother.

6. The children's mother advised that DAHL had relocated the children to New
Town, North Dakota, which is located on the TAT (Three Affiliated Tribes; The Mandan,
Hidatsa, and Arikara) reservation.

7. DAHL is an enrolled member in one of the TAT.

8. DAHL enrolled his children in school in New Town, ND, within the TAT

reservation boundaries, proving he had no intention of returning the children.

2
rr

Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 3 of 13

9. Per conversations with personnel from the Green River, WY police
authorities, there is reason to believe DAHL is aware of law enforcement's interest in his
capture. This is so, in part, due to DAHL changing his telephone number and relocating to
an Indian reservation to make his apprehension more difficult for Wyoming authorities, as
reported by the mother and custodian of his children. Since departing with his children, -
DAHL was contacted by tribal law enforcement on the TAT reservation at which time his
children were retrieved. Though a stolen pistol was found in the glove compartment of his
vehicle, the tribal authorities either chose not to honor the state arrest warrant from WY or
simply did not endeavor to complete routine checks of DAHL which would have yielded
pertinent information. Based upon personal professional experience, it is my estimation that
this event would have provided DAHL with confirmation of a lawful pursuit against him.
Additionally, DAHL has commented to his children's mother regarding awareness of his
wrongdoing. Therefore, DAHL remains at large as a cognizant and deliberate fugitive.

10. The Sweetwater County Sheriff (WY) has indicated its intention to extradite
DAHL from whatever location at which he may be encountered.

11. The relevant Sweetwater County Information and arrest warrant are found

attached to this AFFIDAVIT.

END OF SWORN STATEMENT
Case 2:20-mj-00005-SWS Document1 Filed 01/27/20 Page 4 of 13

mo

IN THE CIRCUIT COURT OF THE THIRD JUDICIAL DISTRIGEE coun of Swear ater

Thicd Judicial Districs

WITHIN AND FOR SWEETWATER COUNTY, WYOMING OCT 112019

Suecetratpr {iggglg, Warerana

THE STATE OF WYOMING,
CRIMINAL WARRANT

DOCKET NO. cr-2019- 1044 _F

Plaintiff,
vs.

DERIK LEE DAHL,

Nee Nee Ne Nee Nee Nee” Nee” See” “ree”

Defendant,

Originating Officer: Corporal Gary Bach, Green River Police Department
To the Sheriff of Sweetwater County, or any Constable of said County, Greetings:

WHEREAS, Lora E. Cooper 7-5061, Deputy Sweetwater County and Prosecuting Attorney, has
this day complained to me in writing, on oath, that:
DERIK LEE DAHL
1700 WILSON STREET, LOT 22, GREEN RIVER, WY 82935
DOB-3/8/1982; SSN-XXX-XX-XXXX
RACE-CAUCASIAN; SEX-MALE; HEIGHT-6' 1"; WEIGHT-240 LBS.
HAIR-BROWN; EYES-BROWN

did, on or about the 24th day of September 2019 in the County and State aforesaid, unlawfully

COUNT I
On or about the 24th day of September, 2019
In Sweetwater County, Wyoming
. The Defendant, DERIK L. DAHL
Having no privilege to do so

Failed to retorn a minor, I.D., to the person entitled to have custody of the minor.

contrary to W.S. §6-2-204(a)(ii) - INTERFERENCE WITH CUSTODY,

 
Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 5 of 13

  

' a felony punishable by imprisonment for not more than five (5) years, a fine of not more
than ten thousand dollars ($10,000.00), or both- W.S. §6-2-204(e) and W.S. §6-10-102.

     
   
 

COUNT I

On or about the 24th day of September, 2019

 
    
 

- In Sweetwater County, Wyoming

 
  

. The Defendant, DERIK L. DAHL

 
  

- Having no privilege to do so

  
 

Failed to return a minor, D.D., to the person entitled to have custody of the minor.

contrary to W.S. §6-2-204(a)(ii) - INTERFERENCE WITH CUSTODY,

 
    
 

a felony punishable by imprisonment for not more than five (5) years, a fine of not more
than ten thousand dollars ($10,000.00), or both- W.S. §6-2-204(e) and W.S. §6-10-102.

  
 

COUNT DI

 
    
 

- On or about the 24th day of September, 2019

In Sweetwater County, Wyoming

 
    
 

. The Defendant, DERIK L. DAHL

. Having no privilege to do so

 
  
    

. Failed to return a minor, K.D., to the person entitled to have custody of the minor.

contrary to W.S. §6-2-204(a)(ii) - INTERFERENCE WITH CUSTODY,

  
   
 

a felony punishable by imprisonment for not more than five (5) years, a fine of not more
than ten thousand dollars ($10,000.00), or both- W.S. §6-2-204(e) and W.S. §6-10-102.

  
   
 

COUNT IV

 
  

1. On or about the 24th day of September, 2019

2. In Sweetwater County, Wyoming

 
  

3. The Defendant, DERIK L. DAHL

 
    

4. Willfully took away a vehicle, to-wit, a 1992 Ford Van, which was the property of another,
to-wit, Jessica Causey,

 
  

LCésj

 
 
Case 2:20-mj-00005-SWS Document1 Filed 01/27/20 Page 6 of 13

5. Without the specific authority of the owner or the owner's authorized and accredited agent.
6. For the purpose of temporarily making use of the vehicle.
contrary to W.S. §31-11-102 - UNAUTHORIZED USE OF VEHICLE,

a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not
more than one thousand dollars ($1,000.00) or both, W.S. §31-11-102.

and pray that the said DEREK LEE DAHL might be arrested and dealt with according to law; now,
therefore, in the name of the State of Wyoming you are hereby commanded forthwith to apprehend the
said DERUK LEE DABL and bring said Defendant before me to be dealt with according to law.

] BONDS cash or surety, obtain Court date pre-release

[
{ ] BONDS cash only, bond may be forfeited in lieu of appearance

—_— ee

(yi NO BOND — MUST APPEAR

 
Case 2:20-mj-00005-SWS Document1 Filed 01/27/20 Page 7 of 13

FILED

IN THE CIRCUIT COURT OF THE THIRD JUDICIAL DISTRIGE coun otserermner Co.

Third Juiicial District

WITHIN AND FOR SWEETWATER COUNTY, WYOMING ocT 112019

Sucetwatey Cnt Wyanung

THE STATE OF WYOMING,

INFORMATION

DOCKET No. cr-2019. [094 (7

Plaintiff,
vs.

DERIK LEE DAHL,

Defendant.

Comes Now Lora E. Cooper 7-5061, Deputy County and Prosecuting Attorney of the County of
Sweetwater and State of Wyoming, and in the name and by the authority of the State of Wyoming
, informs the Court and gives the Court to understand that DERIK LEE DAHL, on or about the 24th day
of September 2019, in the County of Sweetwater in the State of Wyoming, did unlawfully

COUNT I
On or about the 24th day of September, 2019
- In Sweetwater County, Wyoming
. The Defendant, DERIK L. DAHL
. Having no privilege to do so
. Failed to return a minor, L.D., to the person entitled to have custody of the minor.
contrary te W.S. §6-2-204(a}(ii) - INTERFERENCE WITH CUSTODY,

a felony punishable by imprisonment for not more than five (5) years, a fine of not more
than ten thousand dollars ($10,000.00), or both- W.S. §6-2-204(e) and W.S. §6-10-102.

COUNT I
1. On or about the 24th day of September, 2019

2. In Sweetwater County, Wyoming

 
Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 8 of 13

   
 

The Defendant, DERIK L. DAHL

. Having no privilege to do so

 
    
 

. Failed to return a minor, D.D., to the person entitled to have custody of the minor.

   

contrary to W.S. §6-2-204(a)(ii) - INTERFERENCE WITH CUSTODY,

 
 

a felony punishable by imprisonment for not more than five (5) years, a fine of not more
than ten thousand dollars ($10,000.00), or both- W.S. §6-2-204(e) and W.S. §6-10-102.

  
   
 

COUNT HI

 
  
 
 

. On or about the 24th day of September, 2019

In Sweetwater County, Wyoming

    
 

3. The Defendant, DERIK L. DAHL

. Having no privilege to do so

  
 

Failed to return a minor, K.D., to the person entitled to have custody of the minor.

  
   
  

contrary to W.S. §6-2-204(a)(ii) - INTERFERENCE WITH CUSTODY,

a felony punishable by imprisonment for not more than five (5) years, a fine of not more
than ten thousand dollars ($10,000.00), or both- W.S. §6-2-204(e) and W.S. §6-10-102.

    
   
 

COUNT IV

- On or about the 24th day of September, 2019

 
    
 

- In Sweetwater County, Wyoming

The Defendant, DERIK L. DAHL

 
    

. Willfully took away a vehicle, to-wit, a 1992 Ford Van, which was the property of another,
to-wit, Jessica Causey,

   

. Without the specific authority of the owner or the owner's authorized and accredited agent.

 
    
 

. For the purpose of temporarily making use of the vehicle.
contrary to W.S. §31-11-102 - UNAUTHORIZED USE OF VEHICLE,

  
    
 

a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not
more than one thousand dollars ($1,000.00) or both, W.S. §31-11-102.

LCfsj

 
   
 
Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 9 of 13

contrary to the form of the statute in such case made and provided, and against the peace and dignity of
the State of Wyoming.

Based on the above information I pray the Court authorize the issuance of a warrant for the arrest
of DERIK LEE DAHL for the crimes of Interference with Custody (Fails to Return Minor), a
felony (3 counts), and Unauthorized Use of Vehicle, a misdemeanor.

DATED this_\ (Yn day of October 2019.

Jon

Lora E. Cooper 7-5061 ¥

Deputy County and Prosecuting Attorney
80 West Flaming Gorge Way, Suite 21
Green River, WY 82935

Office: (307) 872-3830

 

 
Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 10 of 13

  
 

 
 

FILED
Circuit Court of Swectvater Co.
‘Third Judicial Distriet

IN THE CIRCUIT COURT OF THE THIRD JUDICIAL DISTRICT

     

WITHIN AND FOR SWEETWATER COUNTY, wyoming CT 1 1 2013

Suretmates ROE, VY sermang

 
  
  
  
  
  

     
 
 
   

 

THE STATE OF WYOMING, ) FACTS IN SUPPORT
) OF VERIFIED INFORMATION
Plaintiff, )
oad f
vs. }) DOCKET NO. cR-2019-_ (04
)
DERIK LEE DAHL, )
)
- Defendant. )

[, Lora E. Cooper 7-5061, being first duly sworn upon my oath according to law, depose and
state as follows:

    
     

That I am employed by the Sweetwater County Attorney’s Office and J have read the report of
Corporal Gary Bach of the Green River Police Department, which states substantially as follows:

   

1. On September 24, 2019, officers of the Green River Police Department took a report of possible
interference with custody and unauthorized use of a vehicle. Jessica Causey requested a welfare
check on her children, whom she had last seen with their father, DERIK DAHL. Causey stated
that she and DAHL had three children and they had been separated for two years, but they had
been handling custody by agreement, not a court order. She and DAHL had exchanged custody
on Friday, September 20, 2019, per their agreement. Causey learned that her youngest child, KD
(YOB: 2026), was not at daycare on Monday, September 23, 2019, and that her two older
children, ID (YOB: 2007) and DD (YOB: 2013) had been taken out of school. Causey tried to
reach DAHL by phone, but his phone was shut off. Causey also tried to reach her oldest child,
who has his own phone, without success.

    
 
      
   
   
      
    
  
 

  

. Causey told law enforcement that she believed DAHL had removed the children from the state,
as he has family in California and in Montana. DAHL is a registered member of a Native
American tribe in Montana. Causey further reported that DAHL was driving a 1992 Ford Van

that she owned, and that she had not given him permission to take the van out of state with the

children. Both parties had lived in Green River, but DAHL has apparently left the area.

 
   
     
 

3. Causey provided Cpl. Bach with contact information for DAHL’s mother, Sherry, who lives in
California. Cpl. Bach spoke with Sherry, who advised that she had spoken with DAHL over the
weekend and he “seemed fine.” Sherry was not comfortable providing contact information for
DAHL, but she would reach out to him. Sherry called back later and told Cpl. Bach that she had
received a text message from DAHL stating that he and the kids were alright. Cpl. Bach asked

Sherry to have DAHL call him, but Cpl. Bach has not received a phone call from DAHL.

 
       
 
    
  
 

LCssj
Case 2:20-mj-00005-SWS Document1 Filed 01/27/20 Page 11 of 13

 
    

. On September 24, 2019, Causey received a report that DAHL and the children were seen at
Walmart in Sheridan, Wyoming. DAHL has a step-mother that lives nearby in Buffalo,
Wyoming.

 
   
     

. On September 25, 2019, Cpl. Bach contacted the Buffalo Police Department and the Johnson

County Sheriff's Office to request agency assistance. A deputy spoke with DAHL’s step-
mother, who stated that she had not seen DAHL. At the deputy’s request, she reached out to the
rest of the family, and learned that DAHL had been seen in Fairview, Montana. -

 
   
   
    

6. On September 25, 2019, Cpl. Bach learned that Causey had been granted an ex parte custody
order, granting her temporary legal custody of the children. Cpl. Bach advised Causey that it
would not go into effect until DAHL was actually served with the order. Later that evening,
Causey received a text message from a number she did not recognize that stated the kids were
fine and “I’m with family.” Causey provided the number to Cpl. Bach, as a number that DAHL
might now be using.

 
 
    
   
   
  

- On September 26, 2019, Cpl. Bach learned that the phone number provided came back to a
tracfone, which could not be pinged for location information, Causey contacted Cpl. Bach and
advised him that DAHL had been seen in Fairview, Montana, by family members, and that she
believed he was headed to his grandmother’s home in Wolf Point, Montana. Cpl. Bach
contacted the Wolf Point Police Department, who then reached out to several of DAHL’s family
members in the area, but no one reported seeing DAHL or the children. The Wolf Point Police
Department contacted the Sheriff’s Office and the Bureau of Indian Affairs to check DAHL’s
grandmother’s residence on the reservation, but Cpl. Bach has not heard from either agency.

       
   
   
 
    
   

   
  
 

8. Numerous messages have been left with DAHL’s relatives and on DAHL’s phone, but he has not
contacted law enforcement.

  

. On September 27, 2019, Officer Holzgrafe received information from Barb Fischer, the front
office secretary from Truman Elementary. DAHL had called in to state that DD was out of town
for a “family emergency.” DAHL also inquired as to how long the children could be gone from

school without being withdrawn from the school system. Fischer told DAHL about the school’s

attendance policy at that time, but did not mention the welfare check and investigation that was
going on.

 
     
   
     
 

 
 

10. On September 30, 2019, Regina Carson, the front office secretary from Lincoln Middle School,
contacted Officer Holzgrafe, and reported that she had been contacted by DAHL. DAHL
reported that ID was out of town for a family emergency and that he (DAHL) was not sure when
ID would return. Carson advised that she had told DAHL about the school’s attendance policy,
and that ID would be dis-enrolled if he didn’t return to school by October 4, 2019. Carson
provided the contact number from the phone call to Holzgrafe, who updated DAHL’s contact
information in their system.

 
 
    
   
   
   
  
 

 
 

. On October 7, 2019, Officer Lynch spoke with Causey about the ownership of the vehicles
between herself and DAHL. Causey explained that DAHL had taken her van, a 1992 Ford, and
has not returned it or her children. Causey has a truck in her possession that is registered to both
parties, but the Ford Van is in her name only.

    
   
  
 

LCisj
Case 2:20-mj-0O0005-SWS Document1 Filed 01/27/20 Page 12 of 13

That all of the above-described events took place within the geographical boundaries of
Sweetwater County, Wyoming.

THE STATE OF WYOMING +)
2 $S.
COUNTY OF SWEETWATER)

I, Lora E. Cooper 7-5061, Deputy County and Prosecuting Attomey of the County of Sweetwater
in the State of Wyoming, do solemnly swear that I have read the above and foregoing information by me
subscribed, that I know the contents thereof and that the facts therein stated are true (or that I have been
reliably informed and verily believe the facts therein stated to be true).

DATED this _ | i \__ day of October 2019.

‘dor. Ceepe.

Petitioner: Lora E. Cooper\W-5061
Deputy County and Prosecuting Attorney
80 West Flaming Gorge Way, Suite 21
Green River, WY 82935

Office: (307) 872-3830

Subscribed and swom to before me this / / ch day of October 2019.

Notary Public
10/11/2019

SUSAN JACKSON - NOTARY PUBLIC

COUNTY OF ft STATE OF
; SWEETWATER © WYOMING

 

MY COMHISSION EXPIRES -/ 5-2)

 
Case 2:20-mj-00005-SWS Document 1 Filed 01/27/20

Page 13 of 13

 

 

PENALTY SUMMARY
DEFENDANT NAME: DERIK LEE DAHL
DATE: January 27, 2020
INTERPRETER NEEDED: No
VICTIM(S): No
OFFENSE/PENALTIES: 18 U.S.C. § 1073
(Unlawful Flight to Avoid Prosecution)
0-5 Years Imprisonment
Up To $250,000 Fine
3 Years Supervised Release
$100 Special Assessment
AGENT: Ross Mueske, USMS
AUSA: Jonathan C. Coppom, Assistant United States Attorney
ESTIMATED TIME OF
TRIAL: 1 to 5 days
WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: Yes
ARE THERE DETAINERS
FROM OTHER

JURISDICTIONS:

Yes. The Court should not grant bond as the Defendant is
not bondable.
